DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on March 8th, 2022. As directed by the amendment: claim 1 has been amended, claims 2-4 and 15 have been cancelled, claim 18 has been added. Thus, claims 1, 5-14, and 16-18 are presently pending in this application.
In light of the filed amendment, objections to the Abstract, Specifications, and claim 4 are hereby withdrawn. 35 U.S.C. § 112 and 35 U.S.C. § 101 rejections are hereby withdrawn in light of the filed amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 20110045041) in view of Bowlin (US 20070225631).
Regarding claim 1, Andersen discloses a dermal adhesive patch ("patch"; [0004]) that is configured to be attached to skin ("for use on the skin"; [0004]) to which an ampoule ("a solution comprising an active ingredient", [0030]) containing a mixing ingredient ("Buthylene Glycol is water based"; [0100]), a drying ingredient ("ethanol is used"; [0100]), a viscosity control ingredient ("hyaluronic acid"; [0095]), and a moisturizing ingredient ("Retinol Fluid is oil based"; [0100]) is applied, 
the patch comprising: 
a support body ("structural portion of the patch"; [0004]); and 
a membrane layer ("second layer"; [0024]) that is a nanofiber web ("comprises electrospun microfibers (or nanofibers)"; [0011]) formed to have pores ("polymer fiber matrix that is porous"; [0004]) by electrospinning a spinning solution ("comprises electrospun microfibers (or nanofibers)"; [0011]) in which a synthetic polymer ("comprising a second polymer"; [0024]) and a solvent are mixed ("a solution of the active ingredient(s)"; [0024])
wherein the membrane layer is detachably laminated ("dissolving film or patch"; [0004]) on one surface of the support body (Fig. 5), and 
wherein the membrane layer is configured to be attached to an user's skin ("bringing said first layer or second layer in contact with said subject"; [0023]) in a 
Andersen fails to disclose the synthetic polymer is a fiber-forming polymer that is not dissolved by a solvent contained in the ampoule. However, Bowlin teaches the synthetic polymer is a fiber-forming polymer that is not dissolved by a solvent contained in the ampoule ("Fibers swelled and coalesced somewhat due to hydration, but did not dissolve"; [0115]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersen’s device such that the synthetic polymer is a fiber-forming polymer that is not dissolved by a solvent contained in the ampoule, as taught by Bowlin, for the purpose of providing a suitable electroprocessed matrix that is stable in aqueous solvents ([0115]).
Andersen also fails to disclose the nanofiber web has pores with an average pore diameter of 10 μm or less to block moisture and to allow air to pass through the membrane layer. However, Bowlin teaches the nanofiber web has pores with an average pore diameter of 10 μm or less ("the average pore diameter is about 5 μm or less"; [0165]) to block moisture and to allow air to pass through the membrane layer ("to reduce or to eliminate evaporative water loss"; ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersen’s device such that the nanofiber web has pores with an average pore diameter of 10 μm or less, as taught by Bowlin, for the purpose of reducing or eliminating evaporative water loss ([0005]).
Regarding claim 5, Andersen discloses the ampoule (“a solution comprising an active ingredient”, [0030]) is a mixed solution in which water (“Buthylene Glycol is , alcohol (“ethanol is used”; [0100]), a polymer (“hyaluronic acid”; [0095]), and oil (“Retinol Fluid is oil based”; [0100]) are mixed at a predetermined ratio ([0093]-[0099]).
Regarding claim 6, Andersen discloses the ampoule further contains a functional component (“active agent”; [0018]).
Regarding claim 7, Andersen discloses the membrane layer (“second layer”; [0024]) includes a shape-retaining layer (“maintains its structural integrity”; [0024]) which is laminated on the one surface of the support body (Fig. 5) and is formed as a nanofiber web (“comprises electrospun polymeric microfibers (or nanofibers)”; [0024]) in which nanofibers containing a synthetic polymer are accumulated (“comprises electrospun polymeric microfibers (or nanofibers)”; [0024]), and a medicinal solution layer (“active agents include, but are not limited to, compounds that may be classified as medicines”; [0018) which is laminated on one surface of the shape-retaining layer (Fig. 5) and is formed as a nanofiber web (“electrospun polymeric microfibers (or nanofibers)”; [0024]) in which nanofibers containing a functional component (“active agent”; [0018]) and a water-soluble polymer (“biopolymer including but in no way limited to collagen, cellulose or an algenate is impregnated with a solvent delivery system, i.e. a liquid”; [0082]) are accumulated ([0015]).
Regarding claim 8, Andersen discloses the functional component (“active agent”; [0018]) includes a dry-storage material (“stored dry”; [0011]) which is difficult to store in a liquid state
Regarding claim 9, Andersen discloses the dry-storage material (“active agent is added in dry form”; [0016]) includes any one of a vitamin, an enzyme, a protein, and a peptide-vitamin C derivative (“active agents include, but are not limited to, compounds that may be classified as medicines, organic and inorganic drugs, hormones, nutrients, vitamins, food supplements, herbal preparations, and other agents that might benefit a human or animal”; [0018]).
Regarding claim 10, Andersen discloses the shape-retaining layer (“maintains its structural integrity”; [0024]) is a nanofiber web which is formed to have pores (“fiber matrix that is porous”; [0004]) by electrospinning a spinning solution (“comprises electrospun polymeric microfibers (or nanofibers)”; [0024]), in which a synthetic polymer (“comprising a second polymer”; [0024]) and a solvent (”a solution of the active ingredient(s)”; [0024]) are mixed, and the medicinal solution layer (“active agents include, but are not limited to, compounds that may be classified as medicines”; [0018) is a nanofiber web which is formed to have pores (“fiber matrix that is porous”; [0004]) by electrospinning a spinning solution (“electrospun polymeric microfibers (or nanofibers)”; [0024]), in which a water-soluble polymer (“biopolymer including but in no way limited to collagen, cellulose or an algenate is impregnated with a solvent delivery system, i.e. a liquid”; [0082]), a functional component (“active agent”; [0018]), and a solvent are mixed (”a solution of the active ingredient(s)”; [0024]).
Regarding claim 11, Andersen discloses the functional component (“active agent”; [0018]) is a mixture containing at least one of an ingredient for skin whitening, an ingredient for skin wrinkle improvement (“reduce wrinkles”; [0003]), an ingredient for ultraviolet ray blocking (“block UV”; [0023]), an ingredient for oxidation prevention (“antioxidants”; [0018]), an ingredient for skin and hair conditioning, and an antibacterial ingredient (“agent is a peptide, vitamin, organic acid, oil or medicant”; [0023]).
Regarding claim 12, Andersen discloses the functional component (“active agent”; [0018]) is a mixture containing at least one selected from among a water-soluble collagen (“collagen”; [0082]), botanical platina, tocopherol, xylitol, and botanical extracts (“plant derived fulvic acid”; [0051], [0018]).
Regarding claim 13, Andersen discloses the support body (“structural portion of the patch”; [0004]) is formed of any one of a non-woven fiber, mesh, silicone, polyethylene terephthalate (PET), polyethylene (PE), polypropylene (PP), and polyurethane (PU) (“polyurethane”; 0028])(“the film or patch can be completely made out of ingredients that are recognized as cosmetically active or at least very skin friendly”; [0027]).
Regarding claim 14, Andersen discloses a release film is attached to an exposed surface of the membrane layer (“capable of becoming an invisible film upon wetting that further dissolves completely”; [0029]).
Regarding claim 16, Andersen discloses the functional component (“active agent”; [0018]) is a mixture containing at least one of an ingredient for skin whitening, an ingredient for skin wrinkle improvement (“reduce wrinkles”; [0003]), an ingredient for ultraviolet ray blocking (“block UV”; [0023]), an ingredient for oxidation prevention (“antioxidants”; [0018]), an ingredient for skin and hair conditioning, and an antibacterial ingredient (“agent is a peptide, vitamin, organic acid, oil or medicant”; [0023]).
Regarding claim 17, Andersen discloses the functional component (“active agent”; [0018]) is a mixture containing at least one selected from among a water-soluble collagen (“collagen”; [0082]), botanical platina, tocopherol, xylitol, and botanical extracts (“plant derived fulvic acid”; [0051], [0018]).
Regarding claim 18, Andersen discloses the synthetic polymer is polyvinyl chloride or polyvinyl acetate ("Poly(Vinyl Acetate) … Poly(Vinyl Chloride)"; [0044]).

Response to Arguments
Applicant's arguments filed March 8th, 2022 have been fully considered but they are not persuasive.
Regarding the argument that “Andersen fails to disclose a dermal adhesive patch wherein the synthetic polymer is a fiber-forming polymer that is not dissolved by a solvent contained in the ampoule,” previous 35 U.S.C. 102(a)(1) rejection has been withdrawn in view of currently amended claim 1. New 35 U.S.C. 103 rejections have been made. Bowlin teaches that the synthetic polymer is a fiber-forminq polymer that is not dissolved by a solvent contained in the ampoule ("Fibers swelled and coalesced somewhat due to hydration, but did not
Regarding the argument that “Bowlin relates to sealants for skin and other tissues and fails to disclose a fiber-forming polymer that is not dissolved by a solvent contained in the ampoule,” Bowlin teaches the synthetic polymer is a fiber-forminq polymer that is not dissolved by a solvent contained in the ampoule ("Fibers swelled and coalesced somewhat due to hydration, but did not dissolve"; [0115]). Furthermore, Bowlin discloses that the sealant may be “a skin or muscle patch” ([0006]). Therefore, Andersen in view of Bowlin (as discussed above) fully reads on each feature of the claimed invention as amended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.Y./Examiner, Art Unit 3781    
                                                                                                                                                                                                    /QUANG D THANH/Primary Examiner, Art Unit 3785